DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/21/2022 is acknowledged.  The traversal is persuasive and the restriction requirement is withdrawn.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20160161435 A1
Fujimoto et al. hereinafter Fujimoto
US 20180113533 A1
SHINODA et al. hereinafter SHINODA
US 5283711 A
Schmitz


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of SHINOD.
With respect to claim 1, Fujimoto discloses a sensor device (humidity sensor 1) for detection of liquid and/or humidity comprising a resonance circuit comprising an inductor ( inductor L1) connected to a capacitor (capacitor C1), wherein the capacitor comprises a first electrode (first electrode 4) and a second electrode (second electrode 6) together sandwiching at least a portion of a dielectric substrate (¶[0048] discloses moisture sensitive film 8 as a dielectric and the first electrode 4 and the second electrode 6 opposing each other with the moisture sensitive film 8 interposed therebetween).
Fujimoto discloses all the claimed invention except the first and second electrodes are configured to provide an overlap mismatch (ma) relative to each other, and wherein the overlap mismatch area is at least 0.1% and less than 20% of the overlapping area (oa) of the two electrodes.
SHINOD from touch sensing device discloses the first and second electrodes are configured to provide an overlap mismatch (ma) relative to each other, and wherein the overlap mismatch area is at least 0.1% and less than 20% of the overlapping area of the two electrodes (¶[0017] discloses the sum of the total area of the first regions of the first wide portions of all the second electrodes and the total area of the first regions of the second-wide portions of all the second electrodes may occupy 10% to 90% of the total area of all the second electrodes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujimoto with the teachings of SHINOD so that Fujimoto’s first and second electrodes will have at least 10% overlap mismatch as disclosed in SHINOD’s invention for the predicable benefit of generating stray capacitance when detecting moisture or humidity.
Furthermore, Although it is acknowledged that the Figures in Fujimoto are to be interpreted schematic and do not provide absolute values, it can be seen that the overlap mismatch between the two electrodes is intentional. As a 0.1% area mismatch is small enough to fall within the typical alignment error during the manufacture parallel plate capacitor, it’s reasonable to interpret Fujimoto as implicitly disclosing such an overlap mismatch. 

With respect to claim 3, Fujimoto and SHINOD disclose the sensor device according to claim 1 above. Fujimoto further discloses one of the first and second electrodes provides a greater electrode area than the other one of the electrodes (Fig. 1 illustrates the first and second electrodes providing the greater electrode area than the other one of the electrodes).
With respect to claim 11, Fujimoto and SHINOD disclose the sensor device according to claim 1 above. Fujimoto further discloses said dielectric substrate (8) comprises a homogeneous material having a dielectric constant which is variable in response to liquid and/or humidity in its environment (¶[0044] discloses the moisture sensitive film 8 is formed of any one of photosensitive polyimide, porous silicon, and porous dielectric, and preferably formed of photosensitive polyimide).
With respect to claim 13, Fujimoto and SHINOD disclose the sensor device according to claim 1 above. Fujimoto further discloses dielectric substrate (8) comprises at least 70% by weight of a polymer selected from a group consisting of polyimides and polyethylene-tetrafluorides (¶[0044] discloses the moisture sensitive film 8 is formed of any one of photosensitive polyimide, porous silicon, and porous dielectric, and preferably formed of photosensitive polyimide).
Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto and SHINOD as applied to claim 1 above, and further in view of Schmitz.
With respect to claim 15, Fujimoto discloses the sensor device according to claim 1 above. Fujimoto is silent about at least one of the first electrode and the second electrode  is liquid permeable.
Schmitz invention related to a capacitive humidity sensor discloses at least one of the first electrode and the second electrode  is liquid permeable (col. 3 lines 52-53 discloses capacitive humidity sensor comprising a substrate, a moisture-impermeable conducting bottom layer as first capacitor plate, a dielectric layer, and a moisture-permeable conducting top layer as second capacitor plate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujimoto with the teachings of Schmitz so that Fujimoto’s invention will have a moisture-permeable second electrode as disclosed in Schmitz for the predicable benefit of simplicity to manufacture and calibrate the sensor after manufacturing process.         
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references separately or in combination do not appear to teach the sensor device is arranged at a depth of 0.1-500 mm from an exposed surface of a structure to be analyzed, a measuring unit comprising an inductive member and a controller, wherein the controller is configured to provide an interrogation signal to the inductive member and to receive a response signal from the inductive member.
Claim 36 allowed. The references separately or in combination do not appear to teach the sensor device is arranged at a depth of 0.1-500 mm from an exposed surface of a structure to be analyzed, a measuring unit comprising an inductive member and a controller, wherein the controller is configured to provide an interrogation signal to the inductive member and to receive a response signal from the inductive member. Claims 38-39, 41, 44-46, 54 and 58 is are allowed as they depend on claim 36. 
 Claim 59 allowed. The references separately or in combination do not appear to teach the a wireless interrogation signal to the sensor device by means of an inductive member in a measuring unit, receiving a response signal from the sensor device, wherein the method further comprises a step of comparing the power level of the received signal to a predetermined response signal power level range, and wherein the step of providing the interrogation signal comprises providing a     Page 6 of 12plurality of interrogation signals at successively decreasing or increasing signal power levels until a corresponding response signal is received which is determined to be within a predetermined response signal power level range. Claim 61 is allowed as it depends on claim 59.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861         

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861